       Case 3:20-cv-00095-PSH Document 20 Filed 03/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION



CRYSTAL BONNEAU                                                 PLAINTIFF


v.                      NO. 3:20-cv-00095 PSH


ANDREW SAUL, Commissioner of                                  DEFENDANT
the Social Security Administration



                               JUDGMENT


     Pursuant to the Memorandum Opinion and Order entered this day,

judgment is entered for plaintiff Crystal Bonneau.

     IT IS SO ORDERED this 10th day of March, 2021.




                                  __________________________________
                                    UNITED STATES MAGISTRATE JUDGE
